                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    STEPHANIE HEMENWAY,

                              Plaintiff,
         v.                                                       OPINION and ORDER

    ROCK COUNTY and                                                    18-cv-307-jdp
    AMY SPODEN,

                              Defendants.


        Plaintiff Stephanie Hemenway, a former deputy at the Rock County Sheriff’s Office, is

suing the county’s HR director, defendant Amy Spoden, under the Family and Medical Leave

Act (FMLA), and defendant Rock County under the Americans with Disability Act (ADA).

Hemenway alleges that she suffered a disability because of head and knee injuries and needed

to take medical leave, but that Spoden denied her leave and that the county failed to

accommodate her disability and then terminated her for complaining about it.

        Defendants move to dismiss Hemenway’s ADA retaliation claim and her FMLA claims.1

Dkt. 5. They contend that Hemenway has not plausibly alleged facts sufficient to state these

claims and that Spoden, as a public agency supervisor, cannot be held individually liable under

the FMLA. Defendants also move to strike Hemenway’s request for punitive damages and

damages for emotional distress and loss of reputation under the FMLA. Hemenway concedes

that punitive damages and damages for emotional distress and loss of reputation are not

available under the FMLA. Dkt. 13, at 10. So the court will grant that part of defendants’




1
 Defendants also moved to dismiss the complaint for lack of service, but that issue was resolved
before the parties completed their briefing. Dkt. 16, at 1–2.
motion. But the court will deny the motion as to the underlying FMLA claims and ADA

retaliation claim.



                                  ALLEGATIONS OF FACT

         The court draws the following facts from Hemenway’s complaint, Dkt. 1, and accepts

them as true for the purpose of deciding defendants’ motion. Zahn v. N. Am. Power & Gas, LLC,

815 F.3d 1082, 1087 (7th Cir. 2016).

         Hemenway was a sheriff’s deputy in the Rock County Sheriff’s Office. In May 2016,

Hemenway was in a “squad accident.” Dkt. 1, ¶ 4. Hemenway does not explain what a “squad

accident” is, but the exact nature of the accident is not important at this stage. As a result of

the accident, she suffered from, and continues to suffer from, concussion-related symptoms. In

January 2017, Hemenway was placed on light duty status because she had frequent headaches,

memory loss, and sleep deprivation, which made it difficult to complete job tasks.

         In February, Hemenway slipped on ice and injured her knee. After a month of recovery,

she returned to work in March and continued to work until she underwent knee surgery in

April.

         Prior to her surgery, Hemenway submitted an FMLA leave form to the county’s HR

director, defendant Amy Spoden. The form included medical certifications that said that

Hemenway could not work for 12 weeks, from April 18, 2017 to July 10, 2017. The

certification further indicated that the surgeon would reevaluate Hemenway on July 3 and

determine whether she could then return to work.

         Hemenway went on FMLA leave. But Spoden ordered Hemenway to return to work

prematurely on June 28. Hemenway returned and worked until July 3, when the surgeon


                                               2
reevaluated Hemenway and told her not to work. After the evaluation, Spoden informed

Hemenway that if she did not work, she would no longer receive temporary total disability

payments.

       Spoden then contacted Hemenway’s surgeon to discuss accommodations that the

county could provide Hemenway. After this discussion, the surgeon approved Hemenway’s

return to work. Hemenway did not give prior consent for Spoden to contact her health care

provider.

       Hemenway returned to work for two days, until a doctor reevaluated her ongoing

concussion-related issues. Again, Hemenway’s doctor said she could not work. Hemenway met

with the chief deputy of the sheriff’s office, who told her that she could use sick time and

vacation time to take paid leave, so that is what she did.

       While on sick leave, Hemenway was still required to fill out weekly time-off requests.

But the medication that Hemenway took for her concussion symptoms made her sleepy, and

this impeded her ability to fill out the requests. So the county allowed Hemenway to use an

administrative assistant to fill out her requests.

       Spoden again contacted Hemenway’s doctor without prior consent from Hemenway.

The doctor sent Spoden paperwork indicating that Hemenway could not work until at least

September 13, when she was scheduled for another medical evaluation.

       On August 24, Spoden contacted the sheriff’s office and told it to send a letter to

Hemenway stating that she would be terminated unless she returned to work on August 28. A

sergeant at the sheriff’s office called Hemenway and told her to return to work. But at that

time, Hemenway was in Nashville with her friends. So she asked for a request to take vacation




                                                 3
time. Although the county had previously granted similar requests for other employees, it

denied Hemenway’s request. Hemenway flew back to Wisconsin and returned to work.

       Hemenway worked until August 30, when her doctor again wrote to the county and

said that Hemenway could not work until at least September 13. The sheriff’s office then

launched an internal investigation into Hemenway for various rule violations, including failing

to complete time sheets and taking vacation without prior approval. Hemenway complained

that she had received approval to have an administrative assistant fill out timesheets, and she

told investigators that she was being harassed and discriminated against because of her injuries

and their accompanying disabilities. The investigation resulted in Hemenway’s termination.



                                          ANALYSIS

       Hemenway brings four claims against defendants. She claims that Amy Spoden

interfered with her right to take FMLA leave and retaliated against her for exercising her FMLA

rights. She claims that Rock County failed to accommodate her disability as required by the

ADA and retaliated against her when she complained of ADA violations. Defendants move to

dismiss all claims except for the ADA accommodation claim. They contend that Hemenway’s

FMLA claims fail because Spoden is not an employer within the meaning of the FMLA, and

that Hemenway has failed to allege facts sufficient to plausibly state an FMLA claim or an ADA

retaliation claim.

       The court will deny the motion. The FMLA defines employer broadly, and its plain

language states that individual supervisors, including public agency supervisors like Spoden,

can be held individually liable. As for whether Hemenway’s allegations state a claim,




                                               4
Hemenway has met her burden to plead facts sufficient to plausibly state claims for retaliation

under the ADA and interference and retaliation under the FMLA.

A. Legal standard on a motion to dismiss

       Throughout their briefing, defendants contend that Hemenway’s allegations are

insufficient to satisfy the pleading requirements of Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

569 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But even after Twombly and Iqbal,

Federal Rule of Civil Procedure 8 requires only that a complaint (1) give the defendant fair

notice of what the claim is and the grounds on which it rests; and (2) plausibly suggest that

the plaintiff has a right to relief above a speculative level. Bravo v. Midland Credit Mgmt., Inc.,

812 F.3d 599, 601–02 (7th Cir. 2016). Although the court is not bound to accept a plaintiff’s

legal conclusions or conclusory allegations, “[a] complaint that invokes a recognized legal

theory . . . and contains plausible allegations on the material issues . . . cannot be dismissed

under Rule 12.” Richards v. Mitcheff, 696 F.3d 635, 638 (7th Cir. 2012). The court will review

Hemenway’s allegations under this standard.

B. FMLA claims

       1. Whether Spoden is an employer

       Defendants contend that Hemenway cannot assert FMLA claims against Spoden

because (1) public officials are not employers under the FMLA; and (2) even if public officials

can be held liable under the FMLA, Hemenway has not alleged facts sufficient to show that

Spoden was her employer. The court will address each issue in turn.

           a. Individual liability for public employers

       The FMLA’s definition of employer is broad and includes a provision extending

individual liability to persons acting in the employer’s interests. 29 U.S.C. § 2611(4)(A)(ii).


                                                5
But there is a circuit split regarding whether this provision applies to public agency supervisors

like Spoden. The courts of appeals for the Third, Fifth, and Eighth Circuit have held that it

does, Haybarger v. Lawrence Cty. Adult Prob. & Parole, 667 F.3d 408 (3d Cir. 2012); Modica v.

Taylor, 465 F.3d 174 (5th Cir. 2006); Darby v. Bratch, 287 F.3d 673 (8th Cir. 2002), but courts

for the Sixth and Eleventh Circuit have held that it does not. Mitchell v. Chapman, 343 F.3d

811 (6th Cir. 2003); Wascura v. Carver, 169 F.3d 683 (11th Cir. 1999). And although the court

of appeals for the Seventh Circuit has implied that public officials can be held individually

liable, See Horwitz v. Bd. of Educ. of Avoca Sch. Dist. No. 37, 260 F.3d 602, 610 n.2 (7th Cir.

2001), it has never ruled on the issue nor discussed it in depth.

       Because this is an issue of statutory construction, the court must begin with the

language of the statute itself and, if that language is plain, the court enforces it “according to

its terms.” In re Crane, 742 F.3d 702, 708 (7th Cir. 2013) (citing Greenfield Mills, Inc. v. Macklin,

361 F.3d 934, 954 (7th Cir.2004)). The FMLA defines employer as follows:

               (A) In general. The term “employer”--

               (i) means any person engaged in commerce or in any industry or
               activity affecting commerce who employs 50 or more employees
               for each working day during each of 20 or more calendar
               workweeks in the current or preceding calendar year;

               (ii) includes--

                    (I) any person who acts, directly or indirectly, in the interest
                    of an employer to any of the employees of such employer;
                    and

                    (II) any successor in interest of an employer;

               (iii) includes any “public agency”, as defined in section 203(x) of
               this title; and

               (iv) includes the Government Accountability Office and the
               Library of Congress.


                                                 6
29 U.S.C. § 2611(4)(A).

       The statute defines employer to include both any public agency, id. § 2611(4)(A)(iii),

and “any person who acts, directly or indirectly, in the interest of an employer to any employees

of such employer.” Id. § 2611(4)(A)(ii)(I). It is reasonable to infer that any person who acts on

behalf of a public agency, as to employees within that public agency, qualifies as an employer.

       Defendants ask the court to follow Mitchell, which held that § 2611(4)(A)(ii) and

§ 2611(4)(A)(iii) cannot apply at the same time. 343 F.3d at 829–30. But that reading of the

FMLA simply cannot be squared with the plain language of the statute. When Congress drafted

the FMLA, it used subsection (4)(A)(i) to establish a base definition for employer, and then

expanded that definition in the following sections by stating that it also “includes” subsections

(ii)–(iv). Haybarger, 667 F.3d at 416 (citing Modica, 465 F.3d at 184–85 and quoting 29 U.S.C.

§ 2611(4)(A)). It did not draft the definition to state that an employer falls under either

subsection 4(A)(ii) “or” subsection 4(A)(iii). And because the drafted definition “includes”

both public agencies and individual supervisors, “it plainly follows that an individual supervisor

at a public agency may be subject to liability.” Id.

       This interpretation is further bolstered by cases construing the definition of employer

under the Fair Labor Standards Act (FLSA). The court of appeals for this circuit has recognized

that claims can be brought against individual public supervisors under the FLSA. See Luder v.

Endicott, 253 F.3d 1020, 1022 (7th Cir. 2001) (FLSA allows claims brought against individual

public supervisors if not barred by the Eleventh Amendment). In contrast, the two courts of

appeals that held that public supervisors cannot be individually liable under the FMLA also

had held that public supervisors could not be individually liable under the FLSA. Wascura, 169




                                                7
F.3d at 686 (applying FLSA precedent to FMLA); Mitchell, 343 F.3d at 832 (“We note that

this Court has never extended individual liability to public employees under the FLSA”).

       Defendants argue that the court should not apply FLSA case law when construing the

FMLA, and they list several ways in which the two acts differ. Dkt. 16, at 5–6. But these

differences are irrelevant to the definition of employer, which except for minor structural

changes, is substantively the same for both statutes. Compare 29 U.S.C. §§ 203(d) and 2611(4);

see also 29 C.F.R. § 825.104(d) (explaining that the FMLA’s individual liability provision

mirrors the FLSA’s definition of employer). “[T]hat Congress, in drafting the FMLA, chose to

make the definition of ‘employer’ materially identical to that in the FLSA means that decisions

interpreting the FLSA offer the best guidance for construing the term ‘employer’ as it is used

in the FMLA.” Haybarger, 667 F.3d at 414 (quoting Modica, 465 F.3d at 186). So Seventh

Circuit precedent under the FLSA strongly suggests what the plain language of the FMLA

says—that the FMLA imposes individual liability on public agency supervisors.

           b. Hemenway’s allegations

       The court now turns to Hemenway’s complaint to determine whether her allegations

are sufficient to infer that Spoden was indeed her employer. Because of the similarity between

the FMLA’s and FLSA’s definitions of employer, the court applies the “economic reality” test

often used in FLSA cases.2 Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 422 (2d Cir. 2016).

The test requires the court to consider a number of factors, including whether the alleged

employer (1) had the power to hire and fire employees, (2) supervised and controlled employee




2
  Hemenway contends that the economic reality test does not apply in FMLA cases, but she
does not suggest an alternative test apart from restating the language of the statute. Dkt. 13,
at 5.


                                               8
work schedules or conditions of employment, (3) determined the rate and method of payment,

and (4) maintained employment records. Id; Moldenhauer v. Tazewell-Pekin Consol. Commc'ns Ctr.,

536 F.3d 640, 644 (7th Cir. 2008). These factors are not exclusive, and no single factor is

dispositive. Moldenhauer, 536 F.3d at 644. Rather, they are an aid in answering the ultimate

question: whether the alleged employer had “supervisory authority over the complaining

employee and was responsible in whole or part for the alleged violation.” Villareal v. El Chile,

Inc., 776 F. Supp. 2d 778, 789 (N.D. Ill. 2011) (quoting Riordan v. Kempiners, 831 F2d 690,

694 (7th Cir. 1987)).

       Under this standard, Hemenway has plausibly alleged that Spoden was her employer.

She alleges that Spoden reviewed and approved her FMLA leave, Dkt. 1, ¶ 9, ordered her to

appear at work, id., ¶ 11, and directed the sheriff’s office to terminate her if she did not return

to work. Id., ¶ 21. Although Spoden did not make the final decision to terminate Hemenway,

id., ¶¶ 25–26, that does not preclude her from being an employer under the FMLA. See

Graziadio, 817 F.3d at 423–24 (allowing claim against HR director who did not have final

termination authority). These allegations make it more than speculative that Spoden had

supervisory authority over Hemenway and was at least partially responsible for the alleged

FMLA violations.

       2. Whether Hemenway alleges FMLA claims

       Defendants contend that even if Spoden was Hemenway’s employer, Hemenway has

not alleged an underlying FMLA claim. The court disagrees. Hemenway has successfully

pleaded claims for both interference and retaliation under the FMLA and the court will address

each in turn. But as an initial matter, the court notes the parties’ confusion regarding which

provision of the FMLA applies to each of Hemenway’s claims.


                                                9
       29 U.S.C. § 2615 contains two provisions that protect an employee’s rights under the

FMLA. First, under § 2615(a)(1), an employer may not “interfere with, restrain, or deny the

exercise of or the attempt to exercise” an employee’s right to take leave. Second, under

§ 2615(a)(2), an employer may not “discharge or in any other manner discriminate against any

individual for opposing any practice made unlawful” by the FMLA. Hemenway says that she

is bringing claims against Spoden for “interference” in violation of § 2615(a)(1) and

“retaliation” in violation of § 2615(a)(2). But both of Hemenway’s claims actually belong

under § 2615(a)(1).

       Section 2615(a)(2) applies only when an employee experiences retaliation for

“opposing” FMLA violations. “Opposition includes things such as filing grievances or making

statements against unlawful conduct.” Arrigo v. Link Stop, Inc., 975 F. Supp. 2d 976, 987 (W.D.

Wis. 2013) (collecting cases). Here, Hemenway does not allege that Spoden retaliated against

her because she complained about defendants’ illegal practices; she alleges that Spoden

retaliated against her because she took FMLA leave.3 Dkt. 1, ¶¶ 43–44. That type of retaliation

falls under § 2615(a)(1). See Simpson v. Office of Chief Judge of Circuit Court of Will Cty., 559 F.3d

706, 712 (7th Cir. 2009); 29 C.F.R. § 825.220 (explaining that the FMLA’s prohibition on

interference prohibits an employer from retaliating against employees that take FMLA leave).

       So Hemenway cited the wrong provision for her FMLA retaliation claim.4 But this

mistake does not warrant dismissal, because a plaintiff cannot plead herself out of court by


3
  In her brief in opposition, Hemenway says that she “opposed” Spoden’s decisionmaking by
getting evaluated by a doctor. Dkt. 13, at 7. But that is not the same thing as filing a grievance
or voicing opposition to FMLA violations. Instead, it is a step that Hemenway took while trying
to invoke her right to take leave.
4
 Hemenway’s mistake is understandable, as several cases have suggested, without analysis, that
all retaliation claims fall under § 2615(a)(2). See Perry v. Bath & Body Works, LLC, 993 F. Supp.

                                                 10
citing the wrong legal authority. BRC Rubber & Plastics, Inc. v. Cont'l Carbon Co., 900 F.3d 529,

543 (7th Cir. 2018). “Even citing the wrong statute needn’t be a fatal mistake.” Id. (quoting

Hatmaker v. Mem'l Med. Ctr., 619 F.3d 741, 743 (7th Cir. 2010)). What matters is whether

Hemenway has alleged the facts necessary to plausibly state a claim for relief. The court will

look at the allegations underlying each of Hemenway’s FMLA claims.

           a. Interference claim

       Hemenway’s first claim is for interference. To prevail on an FMLA interference claim,

a plaintiff must establish: (1) she was eligible for the FMLA’s protections; (2) her employer was

covered by the FMLA; (3) she was entitled to leave under the FMLA; (4) she provided sufficient

notice of her intent to take leave; and (5) her employer denied her FMLA benefits to which

she was entitled. Ames v. Home Depot U.S.A, Inc., 629 F.3d 665, 668–69 (7th Cir. 2011).

       Hemenway has alleged facts sufficient to state a claim for interference. The FMLA gives

an employee with a serious health condition the right to take up to 12 weeks of leave during

any 12-month period. 29 U.S.C. § 2612(a)(1)(D). Hemenway says that she had serious injuries

from a car accident and from a fall on ice. Dkt. 1, ¶¶ 4–7. When she underwent surgery, she

applied for and received 12 weeks of FMLA leave. Id., ¶ 9. But while Hemenway was on FMLA

leave, Spoden ordered her to return to work. Id., ¶ 11. This is a clear description of an

interference claim.

       Defendants do not argue that the above allegations are insufficient. Instead, they focus

on Hemenway’s allegations that Spoden contacted her doctors without prior consent, and



2d 883, 899 n.6 (N.D. Ind. 2014) (collecting cases and explaining the confusion between the
two provisions). But even cases that nominally apply § 2615(a)(2) to claims like Hemenway’s
have nonetheless analyzed the claims under the framework previously established under
§ 2615(a)(1). See id.


                                               11
defendants argue that those allegations don’t state a claim. But Hemenway says that is not the

basis for her interference claim. She does not contest that Spoden was allowed to contact her

doctors—she contends that Spoden violated the FMLA by ordering her back to work while on

FMLA leave. Dkt. 13, at 6–7. And that is indeed a basis for an FMLA claim.

            b. Retaliation claim

         Hemenway’s second claim is for retaliation. To state an FMLA retaliation claim,

Hemenway must allege that: (1) she engaged in protected activity; (2) she suffered an adverse

employment action; and (3) there is a causal connection between the two.” See Carter v. Chi.

State Univ., 778 F.3d 651, 657 (7th Cir. 2015); Scruggs v. Carrier Corp., 688 F.3d 821, 826 (7th

Cir. 2012).

         Hemenway has alleged facts sufficient to state a claim for retaliation. She says that she

engaged in protected activity by taking FMLA leave. Dkt. 1, ¶ 9. When she completed her

FMLA leave, she still had medical issues, so she talked with a supervisor about using sick time

and vacation time to remain on paid leave. Id., ¶ 16. Even though Hemenway received approval

to take sick leave and had a doctor’s note indicating that she was unable to work, id. ¶ 19,

Spoden demanded that she return to work or face termination. Id., ¶ 21. After her return,

Hemenway was investigated and eventually terminated. Id., ¶¶ 24–26.

         Under these facts, it is plausible that Spoden retaliated against Hemenway for taking

FMLA leave. Her allegations suggest that she suffered an adverse employment action when

Spoden denied the use of sick time and started the process of terminating Hemenway, and that

Spoden did this because Hemenway had previously used FMLA leave. That is enough to nudge

her claim beyond the realm of mere speculation, and that is all that is required at the pleading

stage.


                                                12
C. ADA retaliation claim

         Defendants also move to dismiss Hemenway’s claim for ADA retaliation. Like the

FMLA, the ADA prohibits employers from discriminating against any individual because she

has “opposed any act or practice made unlawful” by the ADA. 42 U.S.C. § 12203. To state a

claim for retaliation under the ADA, a plaintiff must allege facts showing that (1) she engaged

in protected conduct, (2) she suffered a materially adverse employment action, and (3) there

was a causal connection between the two. Rowlands v. United Parcel Serv. - Fort Wayne, 901 F.3d

792, 801 (7th Cir. 2018); Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109, 1117 (7th Cir.

2001).

         Hemenway has plausibly alleged that she was terminated, at least in part, because she

complained about ADA violations. Under the ADA, employers are required to make reasonable

accommodations to the known physical or mental limitations of an otherwise qualified

employee. 42 U.S.C. § 12112(b)(5)(A). Hemenway alleges that she had a disability that made

her unable to fill out time sheets, but that the county accommodated her disability by allowing

an administrative assistant to fill out her time sheets. Dkt. 1, ¶¶ 18, 20, 24. But when the

sheriff’s office placed Hemenway under investigation, they said that the accommodation was

actually a rule violation. Id. ¶ 24. Hemenway complained to the investigators that they were

discriminating against her and that she was being disciplined for using an accommodation. Id.

¶¶ 34–35. After the investigation, Hemenway was terminated. Id., ¶¶ 25–26.

         Hemenway’s allegations are sufficient to put defendants on notice regarding the basis

for her claim, and they are sufficent to raise her claims above the level of speculation. The court

will deny defendants’ motion to dismiss as to Hemenway’s ADA retaliation claim.




                                                13
                                           ORDER

       IT IS ORDERED that defendants Rock County and Amy Spoden’s motion to dismiss,

Dkt. 5, is GRANTED as to plaintiff Stephanie Hemenway’s request for punitive damages and

damages for emotional distress and loss of reputation under the FMLA, and that request is

STRUCK from the complaint. The motion is DENIED as to Hemenway’s claims for

interference and retaliation under the Family and Medical Leave Act and claim for retaliation

under the Americans with Disability Act.

       Entered November 19, 2018.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                             14
